PER CURIAM.
The petition for writ of prohibition, which argues self-defense immunity from prosecution under section 776.032, Florida Statutes (2010), is denied. The trial court resolved the contradictory testimony given by various witnesses at the hearing on the motion to dismiss and concluded that petitioner’s status as the aggressor in the incident precluded his entitlement to immunity. Johnson v. State, 65 So.3d 1147, 1149 (Fla. 3d DCA 2011). The court’s findings are supported by competent substantial evidence and will not be disturbed. Joseph v. State, 103 So.3d 227, 228-29 (Fla. 4th DCA 2012); Tover v. State, 106 So.3d 958, 959 (Fla. 4th DCA 2013).
Denial of this petition is without prejudice to petitioner raising this statutory defense at trial if he so chooses, Tover, 106 So.3d at 959; accord Mederos v. State, 102 So.3d 7, 11 (Fla. 1st DCA 2012).

Denied without prejudice.

TAYLOR, GERBER and CONNER, JJ., concur.